Citation Nr: 0506848	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a skin disability, 
to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1967 to November 
1969.

As to the issue of an increased rating for service-connected 
PTSD, this matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  As to the issue of entitlement to service connection 
for sleep apnea, to include as due to service-connected PTSD, 
this matter comes before the Board on appeal from a July 2003 
rating decision by a RO of the VA.  As to the issue of 
entitlement to service connection for a skin disability, this 
matter comes before the Board on appeal from a September 2002 
rating decision by a RO of the VA.

The Board notes that by way of telephone contact with the RO 
in December 2004, the veteran withdrew his appeals for 
entitlement to service connection for hearing loss, tinnitus 
and low back disability in light of the grant on these 
matters issued by the RO in June 2004.  Thus, these issues 
are no longer considered to be in appellate status.

The issue of service connection for skin disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as PTSD, is productive of some evidence of 
depressed mood, chronic sleep impairment, irritability, and 
anger resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

2.  Sleep apnea was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
sleep apnea otherwise related to the veteran's active duty 
service, including to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 9411 (2004).

2.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service nor is sleep apnea proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, as to the issue of service connection for a skin 
disability, VCAA notice was provided in July 2002 and the 
initial adverse rating decision was issued by the RO in 
September 2002.  As to the issue of service connection for 
sleep apnea, VCAA notice was provided in October 2002 and the 
initial adverse decision was issued by the RO in July 2003.  
Thus, as to these two issues, VCAA notice was timely.

However, by way of a May 2002 rating decision, the RO issued 
the initial adverse rating decision as to the issue of PTSD.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
September 2003.  Because the VCAA notice as to the issue of 
PTSD in this case was not provided to the appellant prior to 
the initial adverse RO decision, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2002, October 2002 and September 2003 
letters, as well as the March 2003 and June 2004 statements 
of the case and the October 2003 and April and November 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the July 2002, October 2002, and 
September 2003 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

With regard to the PTSD and sleep apnea issues, the Board 
also finds that all necessary assistance has been provided to 
the appellant.  The RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records and VA medical 
records.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  As the veteran has been 
afforded multiple VA examinations, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claims.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
PTSD  is to be considered during the entire period from the 
initial assignment of the rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to the pertinent regulations, a 30 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The veteran underwent a VA examination in March 2002.  The 
veteran reported that his PTSD symptoms began in 1969.  He 
reported having recurring dreams and nightmares of his 
experience in Vietnam occurring about one or two times per 
week.  He reported that his dreams are of crashing in his 
helicopter and he reported that his sleep is disrupted as a 
result of his dreams and nightmares.  He noted, however, that 
he has also been diagnosed with sleep apnea which also 
disrupts his sleep.  The veteran reported that he does spend 
time watching movies about Vietnam or reading books about it.  
He noted, however, that these experiences always bring back 
memories and dreams of Vietnam.  As a result, he reported 
often avoiding these stimuli.  The veteran also reported that 
he prefers solitary behaviors and avoids social contact.  He 
reported having problems with anger and also difficulty with 
concentration.  The veteran reported taking Wellbutrin twice 
daily for his PTSD symptoms.

The veteran reported that he spends most of his leisure time 
alone but that he has one close friend as well as a grandson 
that he enjoys fishing with.  The veteran reported that he 
loved fishing and enjoyed hunting and watching television.  
The veteran reported drinking about six 12-ounce beers a day 
to help him sleep better.  He reported having been married 
for over 30 years and described his relationship with his 
wife as "pretty good."  He stated that he had several 
children and about 9 grandchildren.  He reported that his 
relationships with his adopted children were very good but 
his relationships with his biological children were 
characterized by anger and frustration.

The veteran reported being treated on an outpatient basis for 
mental illness during the last year but denied any history of 
inpatient psychiatric care.  The veteran reported recurrent 
problems with his temper which caused problems at work.  He 
reported that he bad been accused of yelling frequently.  He 
noted that some people at his work irritated him excessively 
but denied any current problems with violent behaviors.  He 
denied any history of suicidal gestures or attempts; however, 
he reported that he has had occasional transient suicidal 
ideations without a plan and usually in response to a major 
life stressor occurring occasionally throughout his life.

The examiner commented that the veteran had in general been 
functioning within normal limits in areas such as self-care, 
employment, schooling, and recreational pursuits; however, he 
appeared to be functioning marginally in the areas of family 
functioning, physical health and social interacting.

On mental status examination, the examiner noted that the 
veteran's thought process and communications skills appeared 
to be within normal limits.  The examiner noted that the 
veteran denied having any symptoms of delusions or 
hallucinations and none were apparent during the clinical 
interview.  The veteran was noted to be cooperative, 
maintained good eye contact and displayed no inappropriate 
behavior during the interview.  The veteran denied having any 
current suicidal or homicidal ideation, plan or intent and 
appeared able to maintain personal hygiene and the basic 
activities of daily living.  The veteran was well oriented to 
person, place and time and his short-term and long-term 
memory appeared to be without gross deficit.  The veteran did 
not report any history of obsessive or ritualistic behaviors 
and none were apparent during the clinical interview.  The 
patient's speech was normal in rate, tone and inflection and 
appeared to be logical and well oriented.  The examiner noted 
that the veteran did not report any history of anxiety 
consistent with panic disorder and no symptoms of such were 
evident during the interview.  The veteran presented a 
euthymic mood with congruent right effect.  The veteran did 
not display any unusual impulse control problems during the 
interview.  The veteran reported waking up at least once or 
twice during the night.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.

The veteran underwent a VA psychological examination in 
February 2004.  The examination report reflects that the 
veteran reported receiving outpatient care for PTSD.  He 
reported that he continued to have memories of a helicopter 
crash in Vietnam and that he had dreams about this incident 
two to three times per week.  The veteran reported avoiding 
books and movies about Vietnam because these stimuli tended 
to increase the frequency of his nightmares and dreams.  The 
veteran reported avoiding social contact in general and 
feeling detached from others.  The veteran also reported 
anger control problems and sleep disruption secondary to his 
nightmares of combat.  The veteran reported receiving 
outpatient care for PTSD as well as taking medication with 
good success.

The veteran reported being employed in construction, which he 
has been involved in for the past 10-12 years.  The veteran 
reported currently supervising approximately 35 employees.  
He reported having been married for 33 years and having 
positive relations with his wife, his children, and his 
grandchildren.  He reported attending church on an irregular 
basis.  He stated that crowds made him jittery.  He reported 
enjoying hunting and fishing, both alone and with his 
grandson.  He also reported enjoying watching television.

He reported currently consuming about 2-3 alcoholic beverages 
per day.  He reported a historical problem with anger and 
aggressiveness which has resulted in problems in his marital 
relationships as well as occasional work problems.  The 
veteran reported that he has considered suicide in the past 
but stated that he is "too damn chicken to do it".  He 
denied any history of suicidal gestures or attempts.

The examiner noted that the veteran's thought process and 
communication skills appeared to be within normal limits, 
that he was well oriented to person, place and time and that 
no symptoms of delusions or hallucinations were apparent 
during the clinical interview.  The examiner noted that the 
veteran was cooperative, maintained good eye contact and 
displayed no inappropriate behavior during the interview.  He 
also noted that the veteran denied having any current 
suicidal or homicidal ideations, plan or intent and that the 
veteran appeared to be able to maintain personal hygiene and 
the basic activities of daily living.  The examiner noted 
that the veteran's short and long-term memory appeared to be 
without gross deficits and he displayed no evidence of 
obsessive or ritualistic behaviors.

In addition, he noted that the veteran's speech was normal in 
rate, tone and inflection and appeared to be logical and well 
oriented.  The examiner also noted that the veteran did not 
report any history of anxiety consistent with panic disorder 
and there were no symptoms of such evident during the 
examination.  The examiner stated that although the veteran's 
history documented the presence of dysphoric mood, his 
presentation in the session was a euthymic mood with 
congruent, wide-ranging, and appropriate affect.  In 
summation, the examiner noted that none of these symptoms had 
an impact on the veteran's social or occupational 
functioning.

The examiner noted that the veteran reported some sleep 
disturbance and the examiner stated that this had a minimal 
impact on his social and occupational functioning.  The 
examiner noted that the veteran's interpersonal distance and 
mistrust, sleep disruption, and anger control problems are 
due to his PTSD.  The GAF score at the time of the February 
2004 exam was 50.  

The evidence of record shows that the veteran has maintained 
good employment, a marriage, relationships with his children 
and grandchildren, and hobbies such as fishing and hunting.  
The two examination reports of record show that the veteran 
operates well within normal limits on most psychiatric 
testing.  The record does show that the veteran tends to 
socially isolate himself, has anger and impulse control 
issues and sleep disturbance.  However, these appear to have 
a minimal impact on his social and occupational functioning 
as he is able to maintain full-time employment in a 
supervisory position, maintain a marriage of more than 30 
years, maintain some friendships and maintain relations with 
his children and grandchildren and pursue hobbies such as 
fishing and hunting.

Neither examination report shows that any of the veteran's 
reported PTSD symptoms have a significant impact on his 
occupational and social functioning.  The record also does 
not show that the veteran suffers from symptoms which would 
warrant a 50 percent disability rating for his PTSD such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

With regard to the reported GAF scores, the GAF scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."  The reported 
scores of 50 and 60 suggest a level of impairment which is 
generally in the moderate range.  Although the score 
decreased to 50 between the examinations, a review of the 
clinical findings at the time of the examinations does not 
support a finding that the PTSD has increased in severity.  
In other words, the reported examination findings clearly 
show that the criteria for a 50 percent rating have not been 
met, and the Board finds the examination clinical findings to 
be more persuasive than the reported GAF scores.  

In sum, the Board finds that the currently assigned 30 
percent rating for PTSD contemplates the current degree of 
disability under applicable scheduler criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection for Sleep Apnea

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

Initially the Board notes that the veteran's service medical 
records are devoid of reference to sleep apnea.  Although 
there is current medical evidence of record which shows that 
the veteran currently suffers from sleep apnea, there is no 
medical evidence which relates the current disability to the 
veteran's active duty service.  Thus, service connection for 
sleep apnea is not warranted on a direct basis.

The Board notes that the veteran contends that his sleep 
apnea is caused by his service-connected PTSD.  The Board 
acknowledges the veteran's belief that his PTSD causes his 
sleep apnea; however, opinions regarding medical causation 
and diagnosis require medical skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To this end, there is a November 2002 VA examination 
report which shows that the veteran currently suffers from 
obstructive sleep apnea.  The examiner noted that it is not 
likely that the veteran's sleep apnea is caused by or related 
to his PTSD as PTSD is not a known etiology for sleep apnea.  
This is the only medical opinion of record addressing the 
etiology of the veteran's sleep apnea.

Based on a lack of medical evidence linking the veteran's 
current sleep apnea to either his active duty service or his 
service-connected PTSD, entitlement to service connection for 
sleep apnea, either on a direct or secondary service 
connection basis, is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected PTSD is not warranted.  Entitlement to service 
connection for sleep apnea is not warranted.  To this extent, 
the appeal is denied. 


REMAND

The veteran's service medical records include an October 1969 
entry when the veteran was seen with complaints of a rash, 
but on clinical examination no rash was detected.  However, 
in connection with the veteran's initial grant of service 
connection for PTSD, VA determined that the veteran 
participated in combat with the enemy.  This fact is 
significant in that the veteran has made statements to the 
effect that a skin rash began during his Vietnam service.  
Under 38 U.S.C.A. § 1154(b), the veteran's statements in this 
regard should be accepted if consistent with the 
circumstances, conditions, or hardships of such service 
notwithstanding the fact that there are no official records 
pertinent to the claimed disease or injury.

The record also includes medical records showing that the 
veteran has been diagnosed with skin disability variously 
diagnosed as tinea pedis, statis dermatitis, tinea cruris, 
and tinea manum.  Under the circumstances of this case, the 
Board believes that a VA medical opinion should be obtained 
to address the possible etiological relationship between 
current skin disability and the veteran's inservice skin rash 
problems. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA skin disorder examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
current chronic skin disorders found on 
examination should be clearly reported.  
With regard to any current skin 
disorder(s), the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current skin 
disorder is causally related to the 
veteran's report of skin rash during his 
Vietnam service.  For purposes of this 
opinion, the examiner should accept as 
true the veteran's statements that he 
suffered from a skin rash during his 
Vietnam service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for skin 
disability is warranted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


